OIUGINAL                                     07/12/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: OP 22-0327


                                        OP 22-0327
                                                                           hiLLD
 WILLIAM SEGNA,                                                            JUL 12 2022
                                                                         Bowen Greenwood
                                                                       Clerk of Supreme Court
                                                                          State of Montana
             Petitioner,

       v.
                                                                     ORDER
 JIM SALMONSEN, Warden,
 Montana State Prison,

              Respondent.


       William Segna has filed a Petition for Writ of Habeas Corpus, requesting the lifting
of the parole restriction from his criminal sentence. Segna explains that he was sentenced
on October 28, 2017, in the Butte-Silver Bow County District Court for robbery and
aggravated assault. He states that the court sentenced him to two, concurrent forty-year
terms to the Montana State Prison. He provides that the court restricted his parole for
fifteen years, "stating the restriction is necessary to protect the public." Segna puts forth
that a ten-year parole ineligibility restriction is proper and that pursuant to his persistent
felony offender designation, the court improperly imposed a longer restriction.
       In May 2017, the State of Montana charged Segna with six counts, including felony
theft, criminal endangerment, and failure to remain at the scene of an accident involving
death or serious bodily injury, when Segna stole a truck and inflicted bodily injury by
running over the truck's owner. Segna entered guilty pleas to the first two counts—felony
robbery and felony aggravated assault—in exchange for dismissal of the other counts. On
October 23, 2017, the District Court found Segna to be a persistent felony offender and
sentenced him according to § 46-18-502(1), MCA. The court stated that "[Segna] shall be
ineligible for the first 15 years of the sentences imposed on Counts I and II, pursuant to
§ 46-18-202(2), MCA."
      "As we have stated in many instances, district courts do not have the power to
impose a sentence unless authorized by a specific grant of statutory authority." State v.
Burch, 2008 MT 118, ¶ 23, 342 Mont. 499, 182 P.3d 66 (citations omitted). Montana law,
however, provides for such a parole ineligibility restriction as long as the court gives its
reasons. "If the sentencing judge finds that the restriction is necessary for the protection
of society, the judge shall impose the restriction and the judgment must contain a statement
of the reasons for the restriction." Section 46-18-202(2), MCA (2015). While Segna is
correct that he would be eligible for parole after serving a quarter of his sentence, or ten
years, pursuant to § 46-23-201(3), MCA, he is not entitled to have his parole ineligibility
restriction comport with the eligibility he would otherwise have if no restriction was
imposed. A District Court has authority to impose a restriction for any length of time.
       Upon review of the District Court's Judgment and Order of Commitment, the court
specifically provided reasons for its sentence and the restriction. The court stated:
       Such restriction is necessary to protect the public. The Defendant's repeated
       criminal offenses, both felonies and misdemeanors, and his repeated
       violations of parole/probation conditions imposed upon him as the result of
       prior convictions, demonstrate that the Defendant is not amenable to
       community supervision at present. Premature return of the Defendant to a
       community setting in this case would put community safety at undue risk.
       The Defendant requires long-term supervision and effective drug addiction
       treatment in a custodial environment. He has been unable and unwilling to
       make positive changes in his life every time he previously was afforded the
       opportunity for community supervision.

       Segna is not entitled to habeas corpus relief. Section 46-22-101(1), MCA. Segna's
fifteen-year parole ineligibility restriction is due to his criminal history and the court's
reasons given at sentencing. His designation as a persistent felony offender allowed the
court to impose a longer sentence for aggravated assault, which has a maximum
punishment of twenty years under the Montana statute. Section 45-5-202(2), MCA.
       This Court does not have the authority to lift Segna's restriction here. Segna has a
valid sentence. He is not incarcerated illegally. Section 46-22-101(1), MCA. Therefore,


                                             2
      IT IS ORDERED that Segna's Petition for Writ of Habeas Corpus is DENIED and
DISMISSED.
      The Clerk is directed to provide a copy of this Order to counsel of record and to
William Segna personall
      DATED this 1Z.) day of July, 2022.




                                                            Chief Justice




                                                             Justices




                                          3